Title: Robert Walsh to Thomas Jefferson, 24 December 1818
From: Walsh, Robert
To: Jefferson, Thomas


          
            Dear Sir
            Philadelphia Decr 24th 1818
          
          On my return, a few days ago, from a visit to Washington, I found here your obliging & very interesting letter of the 4th inst concerning Dr Franklin. I am the more grateful for the opinions and anecdotes you have Communicated, as I know how you are oppressed by the extent of your correspondence. What you have said as to Franklin’s share in the Preliminaries, and to his relations with the Court of France, seems to me decisive, and will be of much importance in an historical point of view. Your personal testimony admits of no reply. The anecdotes are characteristic, and in themselves not a little piquant. The Biographical sketch which I undertook to write for Mr Delaplaine has been in print several weeks. He tells me that he has sent you a Copy of his third Volume, in which it is contained. I would venture to request you to cast your eye over my account of Franklin in some interval of leisure. My panegyric of the Philosopher is too lofty and unvaried, perhaps, but I that think that  th most of my views of his character and services will have your approbation. I now send you the Analectic Magazine for this month, into which I have introduced a review of the last volume of Temple Franklin’s Memoirs of his Grandsire. In the general Essay on the Life & Writings of this great man, which I propose to publish one day or other, I will avail myself of the valuable Communication which you have so kindly made. I have in my hands some other unpublished materials to which I attach much importance.
          You will be pleased to accept my hearty acknowledgments for the volume of Count Destutt Tracy. The author is incalculably indebted to you for ushering him into the English world in a manner fitted to give him due weight & attract attention to him, in the outset. I have found time only to run through the book. I can perceive that it possesses unusial merit; and althought although it’s doctrines are not precisely those which I have been accustomed to regard as the soundest, I shall be glad to co-operate in promoting it’s currency.
          Your Report concerning the University of Virginia was a rich feast to me, & cannot fail, I think, to be highly useful to the States at large. My fear is that the Legislating public of the country will not be à la hauteur of Your views, & suggestions. I trust that the Report is to be published in the pamphlet-form.—The Trustees of the University of Pensylva have just created for me a Chair of General Literature. I mean to attempt a course of lectures; but the success of the experiment is doubtful in all respects.
          I repeat my Sincere thanks for your Frankliniana, & for the flattering recollections of your family, and am,
          
            Dear Sir, with profound respect, Your obt servt
            Robert Walsh jr
          
        